     Case 4:21-cv-01089 Document 9 Filed on 04/29/20 in TXSD Page 1 of 13



                                          EXHIBIT A


 In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010
                              Civil Action No. 10-MD-2179-CJB-SS

                  PTO 66 PARTICULARIZED STATEMENT OF CLAIM
                          FOR REMAINING B3 PLAINTIFFS



PLAINTIFF’S FULL NAME: Bobby Lee Rivers

Please answer every question to the best of your knowledge.

You are signing and submitting this Particularized Statement of Claim under penalty of perjury
and therefore must provide information that is true and accurate.

If you cannot recall all of the details requested, please provide as much information as you can.

For each question where the space provided does not allow for a complete answer, please attach
as many additional sheets of paper as necessary to fully answer the question.

NOTE: Please provide information regarding the person who claims injury or damages. The
terms “you” and “your” refer only to that person, not to the individual who may be completing this
form in a representative capacity. If the person who claims injury or damages is deceased, the
personal representative should respond as of the time immediately prior to his or her death unless
a different time period is specified.

A.     YOUR BACKGROUND INFORMATION

1.     Current address:
       Address Line 1: 10600 Highway 150
       Address Line 2:
       City: Shepherd                           State: TX               Zip 77371
2.     Telephone number: 936-239-0543____________________________________________

3.     Maiden or other names used or by which you have been known, and the dates during which
       you were known by such names None


4.     Date and Place of Birth: July 26, 1954, Monr oeville, AL



5.     Male __       Female
     Case 4:21-cv-01089 Document 9 Filed on 04/29/20 in TXSD Page 2 of 13



6.       Each address (other than your current address) at which you have lived during the last ten
         (10) years, and list the dates of residence for each one:


                     Address                                         Dates of Residence
4318 Peters Street, Moss Point, Mississippi,       (“around 2010”)
39563




7.       Employment Information:

         A.     Current and past employer(s) over the last 10 years, 2008-2018 (if unemployed, last
                employer):

                                                 Dates of
     Employer              Address                                       Occupation/Job Duties
                                               Employment

Zapata               Louisiana            Approximately 1985         Commercial Fisherman
                                          to 2016.




8.       Have you ever been out of work for more than thirty (30) days for reasons related to your
         health (other than pregnancy)? Yes         No     If “Yes,” when were you out of work and
         why? I retired early due to disability when I was approximately 63 years old, specifically
         from chronic back pain and my quality of life subsequent to having several surgeries.

B.       THE PLAINTIFF AND THE DEEPWATER HORIZON OIL SPILL

9.       Did BP, a government entity, or another company or entity hire you to perform cleanup
         work in response to the oil spill?

         Yes             No 
      Case 4:21-cv-01089 Document 9 Filed on 04/29/20 in TXSD Page 3 of 13




If you responded “Yes” to Question No. 9, please proceed to Question No. 10.

If you responded “No” to Question No. 9, please skip to Question No. 14.

       1.     Cleanup Workers

(The term “cleanup worker” shall have the same meaning as that defined in the Medical Benefits
Settlement Agreement. (Rec. Doc. 6427-1 at 11-12, 25).)

10.    Was your cleanup work performed onshore (on land) or offshore (on the water)?

       Onshore               Offshore              Both
      Case 4:21-cv-01089 Document 9 Filed on 04/29/20 in TXSD Page 4 of 13




11.    Were you hired as part of the Vessels of Opportunity (“VOO”) Program?

       Yes              No _____

12.    Did you handle hazardous materials as part of your cleanup work?

       Yes              No

13.    Please set forth the following information about your cleanup work: N/A

       A.      Your employer(s):

       B.      Your supervisor(s) at the employer(s) identified in Question No. 13(A):




       C.      A description of the work performed for employer(s) identified in Question No.

               13(A):



       D.      The date(s), time(s), and location(s) you performed the work described in Question

               No. 13(C):


       E.      The names of any vessel(s) on which or facility(ies) where you performed the work

               described in Question No. 13(C):



       F.      Any person(s) or entity(ies) other than your employer who oversaw, supervised, or

               managed your work described in Question No. 13(C):



       2.      Residents/Tourists

14.    Do you allege that you were exposed to oil or chemical dispersants while a resident of a
       Gulf Coast State (i.e., Alabama, Florida, Louisiana, Mississippi, or Texas)?

       Yes             No          While residing and working as a commercial fisherman

15.    Do you allege that you were exposed to oil or chemical dispersants while a tourist in a Gulf
      Case 4:21-cv-01089 Document 9 Filed on 04/29/20 in TXSD Page 5 of 13



        Coast State (i.e., Alabama, Florida, Louisiana, Mississippi, or Texas)?

       Yes             No 

16.    List all address(es) at which you resided in 2010:
       4318 Peters Street, Moss Point, Mississippi, 39563 (“around 2010”)




C.     INFORMATION ABOUT YOUR B3 CLAIM

17.    Are you claiming that you suffered damages from (Check all that apply):

             Bodily injury from exposure to oil and/or dispersants

              Bodily injury other than from exposure to oil and/or dispersants

              A breach of contract

If you checked “Bodily injury from exposure to oil and/or dispersants,” answer the questions in
Parts D & F below.

If you checked “Bodily injury other than from exposure to oil and/or dispersants,” answer the
questions in Part E & F below.

If you checked “A breach of contract,” answer the questions in Part G below.
      Case 4:21-cv-01089 Document 9 Filed on 04/29/20 in TXSD Page 6 of 13



D.     EXPOSURE CLAIMS

18.    Were you exposed to oil, dispersants, or both?
       Oil                     Dispersants                 Both 


19.    How were you exposed? (Check all that apply)

       A.       Inhalation                   Yes          No

                                                           No
       B.       Dermal (skin) contact        Yes 
                                                           No
       C.       Ingestion                    Yes 

       D.       Other (please describe):

20.    What was the date(s) of your exposure?
             Day:    Month: ___ Year: _2010____ to
                     Day: _____ Month: Year: 2011

21.    How many time(s) were you exposed to oil or dispersants (for each time, please note
       whether the exposure was to oil, dispersants, or both)?

       Continuous, everyday exposure living at my house at 4318 Peters Street, Moss Point,
       Mississippi, 39563 during 2010. As well as every day working for my employer Zapata in
       2010 and 2011


22.    What was the geographic location(s) of your exposure (for each location, please note on
       what date this exposure occurred and whether the exposure was to oil, dispersants, or
       both)?
       My residence at 4318 Peters Street, Moss Point, Mississippi, 39563 during 2010 and from
       the Marina of Zapata Haynie which was near Mass Point MS during 2010 and 2011. I
       went out fishing in the Gulf of Mexico.



23.    For each time that you were exposed to oil or dispersants or both, for how long were you
        exposed to this substance or chemical? : 10-15 hours a day 7 days a week.
      Case 4:21-cv-01089 Document 9 Filed on 04/29/20 in TXSD Page 7 of 13




24.    Describe in as much detail as possible the circumstance(s) in which your exposure to the
       oil spill and/or chemical dispersant occurred:
        While residing in Moss Point, Mississippi and following the April 20, 2010 BP Oil Spill,
       I was exposed through constant exposure at my residence located at 4318 Peters Street,
       Moss Point, Mississippi, 39563, as well as working as a commercial fisherman for my
       employer Zapata in Louisiana and Mississippi for several months after the BP Deepwater
       Horizon Oil Spill. During this period of time, I would spend 10-15 hours a day fishing for
       the commercial enterprise known as Zapata. I would regularly fish on a large commercial
       fishing boat several miles out in the Gulf of Mexico. After the BP Deepwater Horizon Oil
       Spill, our fishing boat, for several months, was allowed to continue fishing. During this
       period, we would regularly see oil and, possibly dispersants, on the surface of the Gulf of
       Mexico and fisherman on the boat would be exposed to this ocean water laced with oil and
       dispersants on a daily basis. Further, the nets and other fishing equipment would become
       exposed to this water laced with oil and dispersants which would then expose the fisherman
       to this oil and dispersants on a daily basis. It was a regular occurrence during this time for
       me to come home with what appeared to be oil on my skin and on my clothes. Finally, for
       months, if not years, after the oil spill the smell of oil and/or dispersants would fill the air
       on a daily basis.




25.    For cleanup workers only: Did you report your exposure to oil and/or dispersants to your
       direct supervisor: N/A


       Yes             No

26.    If you answered “Yes” to Question No. 25, Provide the name of the supervisor to whom
        you reported your exposure and the date you first reported the exposure: N/A




E.     NON-EXPOSURE PERSONAL INJURY CLAIMS: N/A

27.    For your non-exposure personal injury, please state:

       A.     The nature of your injury:

       B.     The date(s) of your injury:



       C.     The location(s) of your injury:

       D.     The work that you were performing when you sustained your injury:
      Case 4:21-cv-01089 Document 9 Filed on 04/29/20 in TXSD Page 8 of 13




       E.     Identify any individual(s) who witnessed your injury:




28.    Describe in as much detail as possible the circumstance(s) of your injury:
      Case 4:21-cv-01089 Document 9 Filed on 04/29/20 in TXSD Page 9 of 13



F.     INFORMATION ABOUT YOUR INJURY OR ILLNESS

29.    Describe in as much detail as possible the bodily injury (or medical condition) that you
       claim resulted from the spill or your cleanup work in response to the oil spill:

       I was diagnosed with Invasive Colonic Adenocarcinoma Well Differentiated due to my
       exposure to the oil spill

30.    Please explain how your injury (or medical condition) resulted from the spill or your
        cleanup work in response to the oil spill:

       I was regularly and daily splashed with oily water, chemicals and dispersants while I would
       be out fishing in the Gulf of Mexico. Also while residing at 4318 Peters Street, Moss Point,
       Mississippi, 39563, the smell of oil and/or dispersants would fill the air on a daily basis and
       I possibly also suffered seafood contamination. I intend to hire an expert to review my
       medical records along with other documents in this case. it is anticipated that the expert will
       associate my exposure to oil, dispersants, other hydrocarbons/decontaminants and other
       substances with my present condition.


31.    On what date did you first report or seek treatment for your injury or illness:
          Around March 2017 (Invasive Colonic Adenocarcinoma Well Differentiated)

32.    On what date was your injury first diagnosed: April 4, 2017 (Invasive Colonic
       Adenocarcinoma Well Differentiated




33.    Identify the doctor(s) (or other healthcare providers) who first diagnosed your injury (or
        condition):

           Name                                              Address
Mariela Vasquez M.D           CHI St Luke’s Hospital
                              1201 Frank Street
                              Lufkin TX 75904
      Case 4:21-cv-01089 Document 9 Filed on 04/29/20 in TXSD Page 10 of 13



34.    Identify doctor(s) (or other healthcare providers) who have treated your injury (or
        condition):

             Name                                            Address
George Elias, MD              403 Ogletree Dr Suite 200, Livingston, TX 77351


Jeffrey Luna (PCP)            219 Eastwood St, Livingston, TX 77351




35.    Have you ever suffered this type of injury or condition before (i.e., before the date given
       in your answer to Question No. 32)? Yes            No          . If “Yes,”

       A.      When?

       B.      Who diagnosed the injury (or condition) at that time?




       C.      Who treated the injury (or condition) at that time?

36.    Do you claim that your exposure to the oil spill and/or chemical dispersant worsened an
       injury (or condition) that you already had or had in part? N/A

       Yes          No      . If “Yes,”

       A.      What date did you first experience such injury or condition?
       B.      What injury (or condition) was made worse?
      Case 4:21-cv-01089 Document 9 Filed on 04/29/20 in TXSD Page 11 of 13



37.    Please list your family and/or primary care physician(s) for the past ten (10) years:

            Name                                            Address
Jeffrey Luna (PCP)           219 Eastwood St, Livingston, TX 77351




38.    Do you have in your possession, custody, or control, any medical records, bills, and any
       other documents, from physicians, healthcare providers, hospitals, pharmacies, insurance
       companies, or others who have provided treatment to you relating to the diagnosis or
       treatment of any injuries or illnesses arising from the Deepwater Horizon oil spill or
       response efforts, or that you otherwise identified in this Form?

              Yes         No 

39.    Describe specifically the compensatory damages that you claim in your lawsuit, including
       the nature of the damage, the date(s) of the damage, the amount of the damage, and the
       calculations used to arrive at that amount:
        I do not know how to value my loss for my past and future pain and suffering. I stipulate
        that as far as economic damages are concerned, I have only lost past medical bills and the
        value of future medical care. The exact amount of this economic loss is being investigated.
        With these qualifications I estimate my damages to be approximately $ 1 million.

40.    Have you received workers compensation or other compensation or reimbursement for the
       injury alleged or associated expenses?

        Yes_____No 


       If “Yes”:

       A.     From whom did you receive this compensation or reimbursement?


       B.     When did you receive this compensation or reimbursement?




       C.     What was the amount of the compensation or reimbursement?
      Case 4:21-cv-01089 Document 9 Filed on 04/29/20 in TXSD Page 12 of 13



G.     CONTRACT CLAIMS – N/A

       (For plaintiffs claiming breach of contract.)

41.    Is your claim based on a breach of contract?

       Yes            No

42.    Was the contract that you claim was breached made as part of the VoO Program?

       Yes            No

43.    Identify the contract that you allege was breached including any associated contract
        number (e.g., MVCA number and the parties to the contract):




44.    Describe how the contract was breached:




45.    If you were part of the VoO Program: Describe whether or not you were placed on-hire
        and, if applicable, the date(s) you were on-hire:




46.    If you allege that you were placed on-hire: Provide the date(s) you were placed off-hire:




47.    Describe specifically the compensatory damages that you claim in your lawsuit, including
       the nature of the damage, the date(s) of the damage, the amount of the damage, and the
       calculations used to arrive at that amount:




48.    Describe specifically how the breach of contract you allege in response to Question No. 44
       caused the damages you allege in response to Question No. 47.
Case 4:21-cv-01089 Document 9 Filed on 04/29/20 in TXSD Page 13 of 13




   4/29


                    Shepherd TX




 Bobby Lee Rivers
